PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,607,104
Issue Date: March 31, 2020
Application No. 16/263,482
Filing or 371(c) Date: January 31, 2019
Attorney Docket No. RAY-329US (18-11246)
Title: System and Method for Detecting Daytime Solar Glint Using Multi-Band Mid-Wave Infrared Imagery



:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.182, filed December 14, 2020, requesting issuance of a duplicate Letters Patent for the above-identified patent.

The petition is GRANTED.

The Office of Data Management is directed to issue the duplicate Letters Patent.

As authorized, the $420 fee for the petition under 37 CFR 1.182 has been assessed to petitioner’s deposit account.  

A copy of this decision is being faxed to the Office of Data Management for issuance of the duplicate Letters Patent.

Telephone inquiries concerning this decision should be directed to undersigned at (571) 272-1642. All other inquiries regarding the issuance of the duplicate Letters Patent should be directed to Kimberly Terrell in the Office of Data Management at (571) 272-4200.


/APRIL M WISE/Paralegal Specialist, Office of Petitions                                                                                                                                                                                                        
cc:	Kimberly Terrell, Randolph Square, 9th Floor, D33 (Fax No. (571) 270-9958)